Citation Nr: 0904304	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include bipolar disorder.

2. Entitlement to a disability rating in excess of 10 percent 
for plantar callosities, left foot.

3. Entitlement to a disability rating in excess of 10 percent 
for plantar callosities, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that declined to reopen the veteran's 
claim of entitlement to service connection for bipolar 
disorder, on the basis that new and material evidence had not 
been submitted, and denied disability ratings in excess of 10 
percent for plantar callosities of the left and right feet.  
The veteran perfected a timely appeal of these determinations 
to the Board.

In a May 2007 rating decision, the veteran was awarded a 
temporary total (100 percent) rating for his plantar 
callosities of the left foot, effective December 22, 2006 to 
February 28, 2007, based on surgical or other treatment 
necessitating convalescence; with the 10 percent rating 
restored on March 1, 2007.  38 C.F.R. § 4.30 (2008).

In October 2008, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

In October 2008, subsequent to the RO's certification of the 
appeal to the Board, the veteran submitted additional 
evidence, along with a written waiver of initial RO 
consideration of such evidence.  See 38 C.F.R. § 20.1304(c) 
(2008).

The issue of entitlement to service connection for a 
psychiatric disorder, to include bipolar disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. New evidence relating to an unestablished fact necessary 
to substantiate the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include bipolar 
disorder, has been received.

2. Neither the veteran's plantar callosities, nor his status 
post fourth metatarsal v-osteotomy scar of the left foot, has 
been noted to be either deep (associated with underlying soft 
tissue damage) or to cause limitation of motion, and the area 
of the plantar callosities or any resulting scars of either 
foot does not cover an area of at least 77 square 
centimeters.

3. The veteran's plantar callosities do not more closely 
approximate moderately severe foot injury than moderate foot 
injury for either the left foot or the right foot.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a psychiatric disorder, to include bipolar disorder.  38 
U.S.C.A. §§ 511(a), 5108, 7103(a), 7104 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1100(a) (2008).

2. The criteria for a disability rating in excess of 10 
percent for plantar callosities, left foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5110(g) (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.20, 4.25, 4.27, 4.71a, 4.118, Diagnostic 
Codes 5284, 7801-7805 (2007, 2008).

3. The criteria for a disability rating in excess of 10 
percent for plantar callosities, right foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5110(g) (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.20, 4.25, 4.27, 4.71a, 4.118, Diagnostic 
Codes 5284, 7801-7805 (2007, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, November 2004, March 2006, and July 2008 
letters to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish service connection, a disability rating, and an 
effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  However, in 
light of the favorable decision below to reopen the veteran's 
previously denied claim, the Board finds that the veteran has 
not been prejudiced by any inadequate notice with respect to 
either the basis of the previous denial of his claim or the 
evidence necessary to substantiate the element or elements of 
service connection found to be unsubstantiated in the 
previous denial.

Furthermore, at a minimum, adequate VCAA notice for an 
increased rating claim requires that: (1) VA notify the 
claimant that the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

With respect to his increased rating claims, the November 
2004, March 2006, and July 2008 letters together notified the 
veteran that he must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of his plantar callosities and the effect that 
worsening had on his employment and life, and provided 
examples of the types of medical and lay evidence that he 
could submit or ask VA to obtain that were relevant to 
establishing entitlement to increased compensation.  Also, 
the March 2006 and July 2008 letters notified the veteran 
that his disability rating would be determined by applying 
relevant diagnostic codes.  With respect to the second 
requirement of Vazquez-Flores, the July 2008 letter notified 
the veteran of the schedular criteria used to evaluate the 
veteran's disabilities as prescribed by the Diagnostic Codes 
under which such disabilities were rated.

The Board acknowledges that complete VCAA notice was provided 
to the veteran only after the initial unfavorable decision in 
this case, rather than prior to the initial decision as 
typically required.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA-compliant notice was issued to the 
veteran by July 2008.  Thereafter, he was afforded an 
opportunity to respond, and the AOJ subsequently reviewed the 
claim and issued a Supplemental Statement of the Case to the 
veteran as recently as August 2008.  Thus, the Board finds 
that the veteran was not prejudiced by any inadequate notice, 
and that there is no reason to believe a different result 
would have been obtained had the error not occurred.  See 
Pelegrini, 18 Vet. App. 112; see also Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service treatment records, private post-service medical 
records, VA medical treatment records, VA compensation and 
pension examinations, the veteran's testimony at his October 
2008 Board hearing, and written statements from the veteran 
and his representative.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the veteran.  The Board therefore determines that VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. New and Material Evidence

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include bipolar disorder was 
previously denied in a November 1999 Board decision, and that 
decision became final.  The basis of the denial was that the 
evidence showed pre-service treatment for a personality 
disorder, and that no medical opinion linked a current 
diagnosis of bipolar disorder to service.

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 
38 C.F.R. § 20.1100(a).  When a claim is disallowed by the 
Board, the claim may not be thereafter reopened and allowed, 
and claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104(b).  The exception to this 
rule is 38 U.S.C.A. § 5108, which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  Id.  Since a motion for reconsideration of the 
November 1999 Board decision has not been made, the issue now 
before the Board is whether the veteran has presented new and 
material sufficient to reopen his claim.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In a statement received by VA in February 2004, the veteran's 
private physician, Dr. R., opined that the veteran had a 
mental condition prior to service, but that his time in the 
service was stressful and resulted in the worsening of his 
condition.  This new evidence is a medical opinion linking a 
current psychiatric diagnosis to the veteran's period of 
service, and thus it relates to an unestablished fact 
necessary to substantiate the veteran's service connection 
claim.  Thus, the Board finds that new and material evidence 
has been submitted to reopen a previously denied claim of 
entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder.

III. Increased Ratings

The veteran argues that he is entitled to disability ratings 
in excess of 10 percent for plantar callosities of the left 
foot and right foot.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's plantar callosities are currently rated under 
Diagnostic Code (DC) 7819-7804, and are thus rated by analogy 
under the criteria for superficial scars that are painful on 
examination.  See 38 C.F.R. §§ 4.20, 4.27.

The Board notes that, effective October 23, 2008, regulations 
regarding the evaluation of skin disease were revised.  See 
73 Fed. Reg. 185, 54708-54712 (2008).  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran's claim for an increased rating was filed prior to 
October 23, 2008, the Board will consider the regulations in 
effect both prior to and since October 23, 2008.  The Board 
observes, however, that when an increase is warranted based 
solely on the revised criteria, the effective date for the 
increase cannot be earlier than the effective date of the 
revised criteria.  See 38 U.S.C.A. § 5110(g); VAOGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Beginning August 20, 2002, but prior to October 23, 2008, 
scars that are deep or that cause limited motion are rated 
under DC 7801.  A deep scar is one associated with underlying 
soft tissue damage, and a superficial scar is one not 
associated with underlying soft tissue damage.  For these 
scars: Area or areas of 144 square inches (929 sq. cm.) or 
greater warrants a 40 percent rating; Area or areas of at 
least 72 square inches (465 sq. cm.) but less than 144 square 
inches (929 sq. cm.) warrants a 30 percent rating; Area or 
areas of at least 12 square inches (77 sq. cm.) but less than 
72 square inches (465 sq. cm.) warrants a 20 percent rating; 
Area or areas of at least 6 square inches (39 sq. cm.) but 
less than 12 square inches (77 sq. cm.) warrants a 10 percent 
rating.  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, are separately rated and combined in 
accordance with § 4.25.

Also beginning August 20, 2002 but prior to October 23, 2008, 
scars that are superficial, do not cause limited motion, and 
cover area of 144 inches or more are given a 10 percent 
rating under DC 7802.  Unstable superficial scars are rated 
10 percent disabling under DC 7803.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
the skin over the scar.  Superficial scars that are painful 
on examination are rated 10 percent disabling under DC 7804.  
DC 7805 provides that other scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, DCs 7801-
7805 (2007).

Beginning October 23, 2008, burn scar(s) or scar(s) due to 
other causes, not of the head, face, or neck, that are deep 
and nonlinear are rated under DC 7801.  For these scars: Area 
or areas of 144 square inches (929 sq. cm.) or greater 
warrants a 40 percent rating; Area or areas of at least 72 
square inches (465 sq. cm.) but less than 144 square inches 
(929 sq. cm.) warrants a 30 percent rating; Area or areas of 
at least 12 square inches (77 sq. cm.) but less than 72 
square inches (465 sq. cm.) warrants a 20 percent rating; 
Area or areas of at least 6 square inches (39 sq. cm.) but 
less than 12 square inches (77 sq. cm.) warrants a 10 percent 
rating.  A deep scar is one associated with underlying soft 
tissue damage.  If multiple qualifying scars are present, or 
if a single qualifying scar affects more than one extremity, 
or a single qualifying scar affects one or more extremities 
and either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both the 
anterior portion and the posterior portion of the trunk, a 
separate evaluation is assigned for each affected extremity 
based on the total area of the qualifying scars that affect 
that extremity, a separate evaluation is assigned based on 
the total area of the qualifying scars that affect the 
anterior portion of the trunk, and a separate evaluation is 
assigned based on the total area of the qualifying scars that 
affect the posterior portion of the trunk.  The midaxillary 
line on each side separates the anterior and posterior 
portions of the trunk.  Separate evaluations are combined 
under § 4.25.  38 C.F.R. § 4.118, DC 7801.  

Also beginning October 23, 2008, burn scar(s) or scar(s) due 
to other causes, not of the head, face, or neck, that are 
superficial and nonlinear covering areas of 144 square inches 
(929 sq. cm.) or greater are rated as 10 percent disabling 
under DC 7802.  A superficial scar is one not associated with 
underlying soft tissue damage.  Scar(s) that are unstable or 
painful on examination receive a compensable rating under 
7804.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Other 
scars (including linear scars) and other effects of scars 
evaluated under DCs 7800, 7801, 7802, and 7804 are rated 
under DC 7805, under which any disabling effect(s) not 
considered in a rating provided under DCs 7800-04 are 
evaluated under an appropriate diagnostic code.  38 C.F.R. 
§ 4.118, DCs 7801-7805.

The Board also notes the provisions of DC 5284, for 
functional loss of the foot due to injury.  Under DC 5284, 
moderate foot injury warrants a 10 percent evaluation, 
moderately severe foot injury warrants a 20 percent 
evaluation, severe foot injury warrants a 30 percent 
evaluation, and actual loss of use of the foot warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, DC 5284.

In the instant case, the veteran was provided a VA 
examination in November 2004.  On examination, it was noted 
that local symptoms were pain and burning sensation, and that 
there were no systemic symptoms.  It was also noted that 
there were remarkable calluses on both feet, especially on 
the big toes, more on the left side than the right, with 
thickened debris toenails.  There was also noted to be no 
scarring or disfigurement, no acne or chloracne, no scaring 
alopecia, no alopecia areata, and no hyperhidrosis.  The 
veteran was diagnosed as having plantar callosities 
associated with pain and burning sensation, and 
onychomycosis.

VA podiatry notes dated in October 2004, April 2005, May 
2005, June 2005, August 2006, September 2006, November 2006, 
and December 2006 indicate painful calluses on both feet.  On 
June 2005 VA treatment note, the veteran was noted to have 
had a nonantalgic gait.  In December 2006, it was noted that 
the veteran reportedly was able to ambulate unlimitedly on an 
exercise treadmill and able to climb three flights of subway 
stairs without stopping.

March 2007 VA treatment notes indicate that the veteran 
presented with status post left fourth metatarsal v-
osteotomy, following his December 22, 2006 surgery.  It was 
noted that the veteran came to the clinic wearing ambulators, 
denied pain or discomfort, and had no dressing to the left 
foot.  There was noted to be a linear surgical scar of the 
dorsal fourth metatarsal region, with hyperpigmentation to 
the dorsal fourth metatarsal region.  

Further March 2007 VA treatment records indicate complaints 
of pain in the left foot and decreased sensation in the 
fourth metatarsal, aggravated by walking, with good relief 
from pain medication, and decent ambulation.  

An April 2007 VA treatment note indicates that the veteran 
was ambulating without device and with no difficulty.

April 2008 VA notes indicate that he veteran presented for 
initial visit with complaints of painful calluses of the left 
foot, present since approximately 10 months after his 
metatarsal surgery.  The veteran also complained of pain in 
the third toe of the right foot, where he noticed a growth on 
the side of his nail. 

The veteran was provided another VA examination in August 
2008 for the scar of his status post fourth metatarsal v-
osteotomy of the left foot for multiple callosities.  On 
examination, it was noted that the veteran had tingling of 
the left fourth metatarsal, and that weight-bearing was 
generally difficult on the lower extremities.  The veteran 
was noted to have had a fourth metatarsal left foot, linear, 
hyperpigmented, well-healed scar, with a maximum width of .5 
centimeters (cm) and a maximum length of 4 cm.  There was no 
tenderness on palpation, no adherence to underlying tissue, 
no resulting limitation of motion or loss of function, no 
underlying soft tissue damage, and no ulceration or breakdown 
over the scar.

After reviewing the record, the Board finds that neither the 
veteran's plantar callosities of the left foot, nor those of 
the right foot, more closely approximate the criteria for a 
20 percent disability rating under any relevant diagnostic 
code than those for a 10 percent disability rating.

First, under both the old and the revised criteria for rating 
scars, the veteran receives the maximum ratings of 10 percent 
for his left and right foot plantar callosities under DCs 
7802-7804.  Thus, increased ratings under any of these codes 
are not warranted.

Second, a disability rating in excess of 10 percent is not 
warranted for the plantar callosities of either foot under 
either the old or the new version of DC 7801.  Neither the 
veteran's plantar callosities, nor the scar of his status 
post fourth metatarsal v-osteotomy of the left foot, have 
been noted to be either deep (associated with underlying soft 
tissue damage) or to cause limitation of motion.  Moreover, 
the record does not indicate that the area of the plantar 
callosities or any resulting scars of either foot cover an 
area of 12 square inches (77 square cm.).

Third, the record does not reflect that the veteran's plantar 
callosities more closely approximate moderately severe foot 
injury than moderate foot injury for either the left or right 
foot.  Although the veteran's plantar callosities have been 
noted to cause pain, ambulation has consistently been noted 
to be essentially normal, and there is no indication in the 
record that the veteran's plantar callosities have been 
productive of any functional impairment approximating 
moderately severe foot injury.  Thus, an increased rating 
under DC 5284 for the plantar callosities of either foot is 
not warranted.

The record reflects that neither the veteran's left foot 
plantar callosities nor his right foot plantar callosities 
approximate the criteria for a disability rating in excess of 
10 percent, and that neither has done so at any point during 
the period relevant to the instant claim.  Accordingly, a 
disability rating in excess of 10 percent for the plantar 
callosities of either foot is not warranted.  See Hart, 21 
Vet. App. 505.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of his disabilities has gotten worse.


ORDER

1. A previously denied claim of entitlement to service 
connection for a psychiatric disorder, to include bipolar 
disorder, is reopened; to this extent only, the veteran's 
appeal is granted.

2. A disability rating in excess of 10 percent for plantar 
callosities, left foot, is denied.

3. A disability rating in excess of 10 percent for plantar 
callosities, right foot, is denied.


REMAND

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include bipolar disorder, must be 
remanded for the following reasons.

The record reflects current diagnoses of psychiatric 
disorders, including bipolar disorder.  Service treatment 
records indicate that, during the veteran's period of 
service, he was referred to a mental health clinic for 
anxiety, and that he had received psychiatric treatment prior 
to his period of service.  Pre-service private treatment 
records dated from April 1960 to June 1961 indicate mental 
health treatment, including approximately one year of 
psychotherapy, and diagnoses including passive aggressive 
personality, with mild to moderate degree of psychiatric 
impairment noted.  Furthermore, in a statement received by VA 
in February 2004, the veteran's private physician, Dr. R., 
opined that the veteran had had a mental condition prior to 
service, but that his time in the service was stressful and 
resulted in the worsening of his condition.  However, the 
statement from Dr. R. does not provide a rationale for such 
opinion, and there is no indication as to what records Dr. R. 
reviewed prior to formulating such opinion.

Thus, the record reflects a currently diagnosed psychiatric 
disability, in-service treatment for anxiety, and medical 
evidence that suggests a nexus, but that is too equivocal and 
lacking in specificity to support a decision on the merits.  
Moreover, there is no VA medical etiology examination of 
record that contains an opinion regarding whether the 
veteran's period of service is etiologically related to any 
current psychiatric disorder.  Therefore, the instant matter 
must be remanded for a VA examination and medical opinion to 
determine the nature and etiology of any current psychiatric 
disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Such opinion should 
include determinations of whether a psychiatric disorder was 
incurred in or caused by service, as well as whether any 
current psychiatric disorder pre-existed service and was 
permanently aggravated by service beyond the natural 
progression of such disorder.


Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current psychiatric disorder, to 
include bipolar disorder.  The claims 
folder and a copy of this Remand must 
be provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Based on 
examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
the following:

(1) Does the veteran have a current 
psychiatric disorder, to include 
bipolar disorder?
(2) If so, did such disorder pre-exist 
the veteran's April 1969 to December 
1971 period of service?

(3) If such disorder did pre-exist 
service, was there a permanent increase 
in such psychiatric disability during 
service, or as the result of such 
service, that was not due to the 
natural progress of the disorder?

(4) If a current psychiatric disorder, 
to include bipolar disorder, did not 
pre-exist the veteran's period of 
service, is it is at least as likely as 
not (is there is a 50 percent chance or 
more) that any such disorder was 
incurred during the veteran's period of 
service, or is otherwise etiologically 
related to the veteran's period of 
service in any way?

A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


